Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	The amendment filed February 16, 2022 has been entered. Claims 1-5, 7-13, 15-20 remain pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200255026A1 to Katardjiev et al. (hereinafter, Katardjiev) in view of US20190248364A1 to Dastgir et al. (hereinafter, Dastgir).
Regarding claim 1, Katardjiev discloses the claimed limitations except the minimum ground clearance of a location to traverse and the ground clearance of the vehicle, which are remedied by Dastgir. Katardjiev in view of Dastgir teaches:
	A system for identifying geographic locations where a vehicle carriage of a vehicle may be scraped {Katardjiev: abstract; i.e., the system receives environmental data, road condition information and obstacle condition information relating to a road segment [identifying geographic locations where a vehicle carriage of a vehicle may be scraped] / claim  1: an apparatus configured for facilitating highly assisted driving (HAD) in a vehicle based on geospatial sensing of an environment in which the vehicle is disposed}, 
the system comprising: a transceiver of the vehicle configured to receive scraping location data indicating one or more scraping locations, each scraping location being a geographic location where a risk of scraping the vehicle carriage exists {Katardjiev: abstract; i.e., the system receives [transceiver is implied] environmental data, road condition information and obstacle condition information relating to a road segment [geographic location]}, 
an amount of previously scraped other vehicles due to the one or more scraping locations, and a minimum requisite ground clearance to traverse each scraping location without scraping the vehicle carriage {Katardjiev, paragraph [0009]: providing a scalable crowd-sourcing architecture for efficient sensory data collection as the number of consumers, sensing points, vehicles, connectivity options, and the like continue to grow/ Dastgir, paragraph [0046]: the stored data in the data store 160 is processed along with the current location and road map data to select road hazards [scraping location] that have a location that fall within the lane of travel of the vehicle 100 at 420. The current vehicle category is determined based on the received tire size, tire profile, weight, ground clearance [a minimum requisite ground clearance without scraping the vehicle carriage is considered], and speed at 430. The road hazards selected based on location and then filtered based on the current vehicle category at 440}.
It is noted that Dastgir teaches ground clearance of a vehicle and a road hazard on the current location, which means scraping location for a vehicle, and Katardjiev discloses data for multiple vehicles at a particular location, which may be scraping location. 
It would have been obvious to modify the above teaching to collect amount of amount of previously scraped other vehicles due to the one or more scraping locations.
Katardjiev further discloses:
a location sensor configured to detect a current location of the vehicle {Katardjiev: paragraph [0066]; i.e., vehicle 1206 monitors signals from GPS satellite network 1210 [location sensor] to determine the geographic position of vehicle 1206}.
Katardjiev in view of Dastgir teaches:
an electronic control unit (ECU) of the vehicle configured to receive navigation directions to a destination chosen by a user and determine whether the vehicle is approaching a scraping location of the one or more scraping locations based on the current location of the vehicle and the scraping location data, whether a ground clearance of the vehicle is less than the minimum requisite ground clearance, and a risk of damage to the vehicle from the scraping location of the one or more scraping locations when the amount of previously scraped other vehicles due to the scraping location of the one or more scraping locations is equal to or greater than a threshold amount of previously scraped other vehicles due to the scraping location of the one or more scraping locations and the navigation directions include traversing over the scraping location of the one or more scraping locations {Katardjiev: abstract; i.e., responsive to the road condition/navigation data [based on the current location of the vehicle and the scraping location data], the system (ECU of the vehicle) determines an optimal racing line path over the road segment [determining whether the vehicle is approaching a scraping location is implied]; paragraph [0080]: upon starting (block 1460), guidance process 1400B involves obtaining destination address information [user choice is implied] / Dastgir, paragraph [0046]: the stored data in the data store 160 is processed along with the current location and road map data to select road hazards [risk of damage to the vehicle] that have a location that fall within the lane of travel of the vehicle 100 at 420 [the navigation directions include traversing over the scraping location]}.
It would have been obvious to determine scraping damage risk by comparing with a threshold amount of previously scraped other vehicles at a scraping location because the actual damage record of multiple vehicles over time at a scraping location is the best meaningful record and excluding too low damaging record would be practical.
Katardjiev in view of Dastgir further teaches: 
an input/output device configured to provide a notification that the vehicle is approaching the scraping location of the one or more scraping locations when the ground clearance of the vehicle is less than the minimum requisite ground clearance and the risk of damage to the vehicle from the scraping location of the one or more scraping locations {Katardjiev: abstract; i.e., the optimal racing line path (a notification that the vehicle is approaching the scraping location is implied) is presented via a display; paragraph [0032]; i.e., network elements include user input/output device, a display / Dastgir, paragraphs [0046], [0038]: controller 34 generates notifications to a driver based on the road hazard [risk of damage]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ground clearance data consideration and road hazard notification features of Dastgir with the described invention of Katardjiev in order to adopt the ground clearance as a factor to be handled for scraping location identification and to warn the driver. 
	Similar reasoning applies to claims 9, 17.
Regarding claim 2, which depends from claim 1, Katardjiev further teaches:
a sensor array having a plurality of sensors configured to detect vehicle telemetry data as the vehicle is traversing a road and configured to detect when a scraping location has been traversed by the vehicle, and wherein the transceiver is further configured to communicate the vehicle telemetry data and location data associated with the detected scraping location to a remote data server {Katardjiev: abstract; i.e., the system operates with a plurality of sensors (sensor array) configured to sense data (telemetry data) relating to the environment, road condition information and obstacle (scraping location) condition information relating to a road segment, the vehicle is traversing are obtained; paragraph [0063]; i.e., controller 912 (transceiver) transmits ride quality data to a remote server, controller 912 characterizes ride quality as vehicle 900 traverses over a plurality of road segments based on signals from sensors (the vehicle telemetry data and location data associated with the detected scraping location)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the telemetry data feature of Katardjiev with the described invention of Katardjiev in view of Dastgir in order to sense and communicate data about a scraping location.
Similar reasoning applies to claims 10, 18.
Regarding claim 3, which depends from claim 2, Katardjiev further teaches: 
the remote data server is configured to receive location data and vehicle telemetry data from a plurality of vehicles that have detected scraping locations and store the location data and vehicle telemetry data in memory {Katardjiev: paragraph [0039]; i.e., the environmental data may be transmitted/received pursuant to a crowd-sourcing arrangement (from a plurality of vehicles) where the information may be obtained by enlisting a large number of autonomous vehicles, (storing data in memory is implied)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the data transmission feature of Katardjiev with the described invention of Katardjiev in view of Dastgir in order to utilize data from many vehicles.
Similar reasoning applies to claim 11.
Regarding claim 4, which depends from claim 2, Katardjiev further teaches: 
the plurality of sensors include at least one of an inertial measurement unit, a suspension sensor, or an image sensor {Katardjiev: paragraphs [0040], [0063]; i.e., a plurality of sensor systems such as camera (image sensor), accelerometer (inertial measurement unit); the controller 912 is coupled to suspension sensors 914}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the various sensors of Katardjiev with the described invention of Katardjiev in view of Dastgir in order to utilize various data types from the sensors.
Similar reasoning applies to claim 12.
	Regarding claim 5, which depends from claim 2, Katardjiev further teaches: 
the transceiver is further configured to communicate vehicle data including features of the vehicle to the remote data server, and wherein a processor of the remote data server is configured to determine, for each scraping location, common vehicle features of vehicles that detected the scraping location {Katardjiev: paragraph [0069]; i.e., system (processor of the remote data server) processes the sensory/environmental data, the time between two spikes due to bumps on the road may be utilized to estimate the length of the wheelbase, e.g., depending on sensor locations on the axles, suspension dampers, etc., the vehicle type (common vehicle features) can be inferred by comparing the impact of the road irregularities compared to other known vehicles}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the remote data analysis feature of Katardjiev with the described invention of Katardjiev in view of Dastgir in order to evaluate common vehicle features about the scraping location detection.
Similar reasoning applies to claims 13, 19.
Regarding claim 7, which depends from claim 1, Katardjiev further teaches: 
a vehicle operations array configured to adjust one or more components of the vehicle, and wherein the ECU automatically instructs the vehicle operations array to adjust one or more components of the vehicle before the vehicle traverses a scraping location {Katardjiev: paragraph [0071]; i.e., the system recommends to slow down to avoid the impact of a larger bump (scraping location), for autonomous driving mode, the system (a vehicle operations array, ECU) allows the vehicle to perform various self-smoothing operations (adjust components of the vehicle), e.g., adjust suspension, take corrective action or adjust speed, etc.}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the automatic instruction feature of Katardjiev with the described invention of Katardjiev in view of Dastgir in order to avoid or alleviate scraping.
Similar reasoning applies to claims 15, 20.
Regarding claim 8, which depends from claim 1, Katardjiev further teaches: 
the input/output device is further configured to display a map of the one or more scraping locations {Katardjiev: paragraph [0032]; i.e., network elements include user input/output device, a display; paragraph [0046]; i.e., the HD mapping of surrounding environments (e.g., a wide/deep pothole on the road)(map of scraping location); paragraph [0081]; i.e., a route map and associated AR display view (display a map)}.
It would have been prima to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the map display feature of Katardjiev with the described invention of Katardjiev in view of Dastgir in order to inform user of scraping locations.
Similar reasoning applies to claim 16.

Response to Arguments
Applicant's arguments filed February 16, 2022  have been fully considered but they are not persuasive. In response to Applicant’s arguments that amended claims 1, 9, 17 are not obvious over the cited references, 103 rejections are written for the amended claim set with reasoning for the added limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661